Slip Op. 10-106

                UNITED STATES COURT OF INTERNATIONAL TRADE


                                      :
DONGGUAN BON TEN FURNITURE CO.,       :
LTD.,                                 :
                                      :
               Plaintiff,             :                      Before: Jane A. Restani, Chief Judge
                                      :
          v.                          :                      Court No. 09-00396
                                      :
UNITED STATES,                        :
                                      :
               Defendant,             :
                                      :
               and                    :
                                      :
AMERICAN FURNITURE MANUFACTURERS :
COMMITTEE FOR LEGAL TRADE AND         :
VAUGHN-BASSETT FURNITURE, CO., INC., :
                                      :
               Defendant-Intervenors. :
                                      :

                                          JUDGMENT

       Upon consideration of the remand results filed pursuant to the Court’s grant of the

Government’s motion for voluntary remand, plaintiff’s comments upon the remand results,

defendant’s response, and all other pertinent papers, it is hereby

       ORDERED that the remand results are sustained; and it is further

       ORDERED liquidation of any unliquidated entries covered by this action shall occur in

accordance with the final conclusive decision in this matter pursuant to 19 U.S.C. § 1516a(e).



                                                          /s/ Jane A. Restani
                                                              Jane A. Restani
                                                              Chief Judge
Dated: This 17th day of September, 2010.
       New York, New York.